DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shan (U.S. Pub. No. 2014/0088433) (previously cited) in view of Rabb et al. (U.S. Pub. No. 2017/0127980) (previously cited), Wright et al. (U.S. Pub. No. 2006/0100509) (previously cited) and Suematsu et al. (U.S. Pub. No. 2017/0311840).
Regarding claim 12, Shan discloses:
An apparatus for patient position or motion monitoring (abstract), comprising: an energy source configured to emit energy from a first location to a second location (paragraph 0097 and Figure 2 discloses wherein the device can detect electromagnetic radiation emitted from the subject 10 (first location) towards the system boundary 54 (second location) which encompasses sensor means 22), or vice versa, wherein a distance between the first location and the second location is variable in response to a movement by a patient (paragraph 0015 discloses wherein the device senses, picks up, or determines the movement or motion of the patient or subject based on the analyzed signal samples); and a processing unit configured to determine a characteristic associated with the patient based on an input (paragraphs 0028 disclose wherein the system uses the reflected signal analysis to determine heartbeat and or respiration movements and paragraph 0017 discloses wherein the signals are processed via  processing unit).
Yet Shan does not disclose:

However, in the same field of remote patient monitoring systems, Rabb discloses:
wherein the processing unit is configured to determine the characteristic of the patient based on time-of-flight technique (Paragraphs 0040-0041 disclose wherein the patient monitoring system can use time-of-flight method for depth measurement for representing three dimensional location of a subject based on a variation in the phase of a carrier signal between the first emission sequence of radiation and the first reflected sequence of radiation and the abstract and paragraphs 0003-006 disclose wherein the system uses variation in emission sequence signals to determine sleep behavior, heart, and respiration rate (characteristic of the patient)).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Shan to incorporate wherein the processing unit is configured to determine the characteristic of the patient based on time-of-flight technique, as taught by Rabb, in order to improve the accuracy of the determination system by utilizing a system for analyzing the depth of measurement.
Yet the combination does not disclose:
wherein the apparatus further comprises a support structure configured to couple to a patient support, wherein the support structure is also configured to maintain the energy source at a fixed position with respect to the patient support and wherein the processing unit is configured to repeatedly determine the characteristic associated with the patient based on the energy after the energy is reflected from the patient while the support structure maintains the energy source at the fixed position with respect to the patient support. 

wherein the apparatus further comprises a support structure, wherein the support structure is also configured to maintain the energy source at a fixed position with respect to the patient support (Figure 8 shows wherein the localization system 10, including the sensor assembly 70 and excitation source 60 (energy source) and wherein the excitation source 60 and sensor assembly 70 sits in a fixed or stationary position above the patient located on the patient support table) and wherein the processing unit is configured to repeatedly determine the characteristic associated with the patient based on the energy after the energy is reflected from the patient while the support structure maintains the energy source at the fixed position with respect to the patient support (paragraphs 0079-0081 discloses wherein the excitation source 60 generates excitement energy at positions or markers located on the patient and the sensor assembly senses the excitation energy returned or reflected from the patient markers and paragraphs 0070 and 0074 discloses wherein the system continuously repeats the energy directing and receiving processes and paragraph 0046 discloses wherein the excitation energy can be electromagnetic excitation).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the apparatus further comprises a support structure configured to couple to a patient support, wherein the support structure is also configured to maintain the energy source at a fixed position with respect to the patient support and wherein the processing unit is configured to repeatedly determine the characteristic associated with the patient based on the energy after the energy is reflected from the patient while the support structure maintains the energy source at the fixed 
Yet the combination does not disclose:
Wherein the apparatus further comprises a support structure configured to couple to mount to a patient support at a mounting location that is above a base of the patient support.
However, in the same field of energy delivering systems, Suematsu discloses:
Wherein the apparatus further comprises a support structure configured to couple to mount to a patient support at a mounting location that is above a base of the patient support (Figure 1 and paragraphs 0032-0033 disclose wherein the handrail 91b (support structure) is coupled to the bed (patient support) above the base of the bed and wherein the high-frequency device for obtaining biological information representing a biological phenomenon of a living body 10 on the basis of a reflection signal 12 obtained by a transmission signal 11 is coupled to the handrail 91b and is fixed in relation to the patient).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the apparatus further comprises a support structure configured to couple to mount to a patient support at a mounting location that is above a base of the patient support, as taught by Suematsu, as a simple substitution for a separate patient support device, to achieve the predictable result of holding the energy delivery device in place.
Regarding claim 2, Shan in view of Rabb, Wright, and Suematsu discloses the apparatus of claim 12. Shan further discloses:
paragraph 0097 and Figure 2 discloses wherein the device can detect electromagnetic radiation emitted from the subject 10 (first location) towards the system boundary 54 (second location) which encompasses sensor means 22).
Regarding claim 3, Shan in view of Rabb, Wright, and Suematsu discloses the apparatus of claim 2. Shan further discloses:
further comprising a receiver (sensor means 22) for operation with the energy source (paragraph 0097 discloses wherein the sensor means 22 captures or receives the electromagnetic radiation signals).
Regarding claim 4, Shan in view of Rabb, Wright, and Suematsu discloses the apparatus of claim 3. Shan further discloses:
wherein the receiver is at the second location, and is configured to receive the energy directly from the energy source (Figure 2 discloses wherein the device can detect electromagnetic radiation emitted from the subject 10 (first location) towards the sensor means 22 within the system boundary 54 (second location)).
Regarding claim 5, Shan in view of Rabb, Wright, and Suematsu discloses the apparatus of claim 3. Shan further discloses:
wherein the receiver is configured to receive reflected energy from the second location (Figure 2 and paragraphs 0098 disclose wherein the device has an illuminator or radiation source for providing radiation to be emitted from the radiation source 28 within the system boundary 54 (second location) and wherein the radiation is reflected by the subject 10 and received by the sensor means 22 located within the system boundary 54.
Claims 2-3, 5-7, 12, 14-16, 21-22, 28-30, 33, 39, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Shan in view of Rabb, Wright, and Suematsu, in an alternative embodiment or interpretation.
Regarding claim 12, Shan discloses:
An apparatus for patient position or motion monitoring (abstract), comprising: an energy source configured to emit energy from a first location to a second location (Figure 2 and paragraphs 0098 disclose wherein the device has a illuminator or radiation source 28 (first location) for providing radiation to be emitted towards the subject 10 (second location), or vice versa (paragraph 0097 and Figure 2 discloses wherein the device can detect electromagnetic radiation emitted from the subject 10 (second location) towards the sensor means or system boundary 54 (first location)), wherein a distance between the first location and the second location is variable in response to a movement by a patient (paragraph 0015 discloses wherein the device senses, picks up, or determines the movement or motion of the patient or subject based on the analyzed signal samples); and a processing unit coupled to receive an input that is based on the emitted energy, and to determine a characteristic associated with the patient based on the input (paragraphs 0028 disclose wherein the system uses the reflected signal analysis to determine heartbeat and or respiration movements and paragraph 0017 discloses wherein the signals are processed via  processing unit).
Yet Shan does not disclose:
wherein the processing unit is configured to determine the characteristic of the patient based on time-of-flight technique.
However, in the same field of remote patient monitoring systems, Rabb discloses:
Paragraphs 0040-0041 disclose wherein the patient monitoring system can use time-of-flight method for depth measurement for representing three dimensional location of a subject based on a variation in a the phase of a carrier signal between the first emission sequence of radiation and the first reflected sequence of radiation and the abstract and paragraphs 0003-006 disclose wherein the system uses variation in emission sequence signals to determine sleep behavior, heart, and respiration rate (characteristic of the patient)).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Shan to incorporate wherein the processing unit is configured to determine the characteristic of the patient based on time-of-flight technique, as taught by Rabb, in order to improve the accuracy of the determination system by utilizing a system for analyzing the depth of measurement. 
Yet the combination does not disclose:
wherein the apparatus further comprises a support structure configured to couple to a patient support, wherein the support structure is also configured to maintain the energy source at a fixed position with respect to the patient support and wherein the processing unit is configured to repeatedly determine the characteristic associated with the patient based on the energy after the energy is reflected from the patient while the support structure maintains the energy source at the fixed position with respect to the patient support. 
However, in the same field of energy delivering systems for determining movement, Wright discloses:
Figure 8 shows wherein the localization system 10, including the sensor assembly 70 and excitation source 60 (energy source) are coupled to the patient support table and wherein the excitation source 60 and sensor assembly 70 sits in a fixed or stationary position above the patient located on the patient support table) and wherein the processing unit is configured to repeatedly determine the characteristic associated with the patient based on the energy after the energy is reflected from the patient while the support structure maintains the energy source at the fixed position with respect to the patient support (paragraphs 0079-0081 discloses wherein the excitation source 60 generates excitement energy at positions or markers located on the patient and the sensor assembly senses the excitation energy returned or reflected from the patient markers and paragraphs 0070 and 0074 discloses wherein the system continuously repeats the energy directing and receiving processes and paragraph 0046 discloses wherein the excitation energy can be electromagnetic excitation).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the apparatus further comprises a support structure configured to couple to a patient support, wherein the support structure is also configured to maintain the energy source at a fixed position with respect to the patient support and wherein the processing unit is configured to repeatedly determine the characteristic associated with the patient based on the energy after the energy is reflected from the patient while the support structure maintains the energy source at the fixed position with respect to the patient support, as taught by Wright, in order to allow the device to 
Yet the combination does not disclose:
Wherein the apparatus further comprises a support structure configured to couple to mount to a patient support at a mounting location that is above a base of the patient support.
However, in the same field of energy delivering systems, Suematsu discloses:
Wherein the apparatus further comprises a support structure configured to couple to mount to a patient support at a mounting location that is above a base of the patient support (Figure 1 and paragraphs 0032-0033 disclose wherein the handrail 91b (support structure) is coupled to the bed (patient support) above the base of the bed and wherein the high-frequency device for obtaining biological information representing a biological phenomenon of a living body 10 on the basis of a reflection signal 12 obtained by a transmission signal 11 is coupled to the handrail 91b and is fixed in relation to the patient).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the apparatus further comprises a support structure configured to couple to mount to a patient support at a mounting location that is above a base of the patient support, as taught by Suematsu, as a simple substitution for a separate patient support device, to achieve the predictable result of holding the energy delivery device in place.
Regarding claim 2, Shan in view of Rabb, Wright, and Suematsu discloses the apparatus of claim 12. Shan further discloses:
wherein the energy source is configured to emit energy from the first location to the second location, not from the second location to the first location (Figure 2 and paragraphs 0098 disclose wherein the device has an illuminator or radiation source 28 (first location) for providing radiation to be emitted towards the subject 10 (second location)). 
Regarding claim 3, Shan in view of Rabb, Wright, and Suematsu discloses the apparatus of claim 2. Shan further discloses:
further comprising a receiver (sensor means 22) for operation with the energy source (paragraph 0097 discloses wherein the sensor means 22 captures or receives the electromagnetic radiation signals); wherein the receiver is configured to receive reflected energy from the second location (Figure 2 and paragraphs 0098 disclose wherein the wherein the radiation is reflected by the subject 10 at the second location and received by the sensor means 22); wherein the receiver is closer to the first location than the second location (Figure 2 shows wherein the sensor means 22 is located closer to the radiation source 28 (first location) than the subject 10 (second location)).
Regarding claim 5, Shan in view of Rabb, Wright, and Suematsu discloses the apparatus of claim 3. Shan further discloses:
wherein the receiver is configured to receive reflected energy from the second location (Figure 2 and paragraphs 0098 disclose wherein the wherein the radiation is reflected by the subject 10 at the second location and received by the sensor means 22).
Regarding claim 6, Shan in view of Rabb, Wright, and Suematsu discloses the apparatus of claim 5. Shan further discloses:
wherein the receiver is closer to the first location than the second location (Figure 2 shows wherein the sensor means 22 is located closer to the radiation source 28 (first location) than the subject 10 (second location)).

wherein the receiver and the energy source are integrated into a single device (Figure 2 shows wherein the radiation source 28 and the sensor 22 (receiver) are both integrated into the device 18).
Regarding claim 14, Shan in view of Rabb, Wright, and Suematsu discloses the apparatus of claim 12. Shan further discloses:
wherein the characteristic comprises a breathing characteristic, and the processing unit is configured to determine the breathing characteristic of the patient (paragraphs 0028 and 0095 disclose wherein the device determines the subject’s respiration and related parameters).
Regarding claim 15, Shan in view of Rabb, Wright, and Suematsu discloses the apparatus of claim 14. Shan further discloses:
wherein the breathing characteristic comprises a breathing amplitude, a breathing phase, a period of a respiratory cycle, a breathing pattern, or any combination of the foregoing (paragraphs 0028 and 0095 discloses wherein the device can determine the subject’s respiration rate, cycle, frequency, amplitude, and pattern).
Regarding claim 16, Shan in view of Rabb, Wright, and Suematsu discloses the apparatus of claim 12. Shan further discloses:
further comprising a receiver for operation with the energy source (Figure 2 and paragraphs 0098 disclose wherein the wherein the radiation emitted by the radiation source 28 is reflected by the subject 10 and received by the sensor means 22).
Regarding claim 21, Shan in view of Rabb, Wright, and Suematsu discloses the apparatus of claim 16. Shan further discloses:
Figure 3 shows wherein the device is positioned above the torso or belly of a subject 10).
Regarding claim 22, Shan in view of Rabb, Wright, and Suematsu discloses the apparatus of claim 12. Shan further discloses:
further comprising a screen for displaying an image designed to be presented to the patient (Figure 4 and 0116 disclose a device with a display for displaying an image on a mobile device such that it can be presented to the patient and paragraph 0049 discloses wherein the displayed information can be user feedback information such that the displayed image is designed to be presented to the patient or user).
Yet Shan does not disclose:
wherein the screen is mounted in front of the patient for viewing by the patient and wherein the screen is mounted to the support structure that is configured to maintain the energy source at the fixed position with respect to the patient support.
However, in the same field of medical systems and devices utilizing support structures, Wright discloses:  
wherein the screen is mounted in front of the patient for viewing by the patient and wherein the screen is mounted to the support structure that is configured to maintain the energy source at the fixed position with respect to the patient support (at least figure 13 shows wherein the table controller 80 of the localization system 10 which includes the a display or screen mounted thereon and wherein the display includes a user interface for displaying data and wherein the screen is mounted in front of the subject such that the image can be viewed by the patient and at least figures 8 and 13 show wherein the table controller 80 as part of the localization system 10 is coupled to the patient support or table 27).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the screen is mounted in front of the patient for viewing by the patient and wherein the screen is mounted to the support structure that is configured to maintain the energy source at the fixed position with respect to the patient support, as taught by Wright, as a simple substitution for the mobile display location of Shan, to achieve the predictable result of displaying information or data to the user. 
Regarding claim 28, Shan in view of Rabb, Wright, and Suematsu discloses the apparatus of claim 12. Shan further discloses:
wherein the energy source comprises an ultrasound device, a laser device, an infrared device (paragraph 0098 discloses wherein the radiation or illumination sources can emit infrared radiation), or a light device configured to emit ultraviolet light or visible light.
Regarding claim 29, Shan in view of Rabb, Wright, and Suematsu discloses the apparatus of claim 12. Shan further discloses:
further comprising an additional energy source configured to emit energy (Figure 2 and paragraph 0098 disclose wherein there are 2 radiation or illumination sources 24 and 28).
Regarding claim 30, Shan in view of Rabb, Wright, and Suematsu discloses the apparatus of claim 29. Shan further discloses:
further comprising one or more receivers for operation with the energy source, or for operation with the energy source and the additional energy source (Figure 2 and paragraph 0098 disclose wherein the sensor 22 receives or detects the reflected radiation from the sources 24 and 28).
Regarding claim 33, Shan in view of Rabb, Wright, and Suematsu discloses the apparatus of claim 12. Shan further discloses:
further comprising one or more accelerometer(s) for determining an orientation of the energy source with respect to one or more axes (paragraph 0030 discloses wherein the device contains accelerometers for detecting the device motion and thus would be capable of determining the orientation of the device).
Regarding claim 39, Shan in view of Rabb, Wright, and Suematsu discloses the apparatus of claim 12, yet Shan does not disclose:
A medical device.
However, in the same field of medical systems and devices utilizing support structures, Wright discloses:  
A medical device (at least abstract and paragraphs 0046 disclose wherein the system incorporates a radiation therapy system for delivering radiation therapy (treatment energy)). 
 Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate an additional medical device, as taught by Wright, in order to allow the device to simultaneously track or determine movement or positioning of a subject and perform treatment procedures.
Regarding claim 41, Shan in view of Rabb, Wright, and Suematsu discloses the apparatus of claim 39, yet Shan does not disclose:

However, in the same field of medical systems and devices utilizing support structures, Wright discloses:  
wherein the medical device comprises a treatment device configured to deliver treatment energy (at least abstract and paragraphs 0046 disclose wherein the system incorporates a radiation therapy system for delivering radiation therapy (treatment energy)). 
 Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the medical device comprises a treatment device configured to deliver treatment energy, as taught by Wright, in order to allow the device to simultaneously track or determine movement or positioning of a subject and perform treatment procedures.
Claims 17 and 44-48 are rejected under 35 U.S.C. 103 as being unpatentable over Shan in view of Suematsu.
Regarding claim 17, Shan discloses:
An apparatus for patient position or motion monitoring (abstract), comprising: an energy source configured to emit energy from a first location to a second location (Figure 2 and paragraphs 0098 disclose wherein the device has a illuminator or radiation source 28 (first location) for providing radiation to be emitted towards the subject 10 (second location), or vice versa (paragraph 0097 and Figure 2 discloses wherein the device can detect electromagnetic radiation emitted from the subject 10 (second location) towards the sensor means or system boundary 54 (first location)), wherein a distance between the first location and the second location is variable in response to a movement by a patient (paragraph 0015 discloses wherein the device senses, picks up, or determines the movement or motion of the patient or subject based on the analyzed signal samples); a processing unit coupled to receive an input that is based on the emitted energy, and to determine a characteristic associated with the patient based on the input (paragraphs 0028 disclose wherein the system uses the reflected signal analysis to determine heartbeat and or respiration movements and paragraph 0017 discloses wherein the signals are processed via  processing unit); a receiver (sensor means 22) for operation with the energy source configured to receive the energy after the energy is reflected from the patient (Figure 2 and paragraphs 0097-0098 discloses wherein the sensor means 22 captures or receives the electromagnetic radiation signals and further discloses wherein the radiation is reflected by the subject 10 and received by the sensor means 22).
Yet Shan does not disclose:
a mounting device configured to mount the energy source and/or the receiver to a patient support at a mounting location that is above a base of the patient support.
However, in the same field of energy delivering systems, Suematsu discloses:
a mounting device configured to mount the energy source and/or the receiver to a patient support at a mounting location that is above a base of the patient support (Figure 1 and paragraphs 0032-0033 disclose wherein the handrail 91b (support structure) is coupled to the bed (patient support) above the base of the bed and wherein the high-frequency device for obtaining biological information representing a biological phenomenon of a living body 10 on the basis of a reflection signal 12 obtained by a transmission signal 11 is coupled to the handrail 91b and is fixed in relation to the patient).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate a mounting 
Regarding claim 47, Shan discloses:
A method for determining a breathing of a patient (paragraph 0028), comprising: emitting energy from an energy source from a first location to a second location (Figure 2 and paragraphs 0098 disclose wherein the device has a illuminator or radiation source 28 (first location) for providing radiation to be emitted towards the subject 10 (second location), or vice versa (paragraph 0097 and Figure 2 discloses wherein the device can detect electromagnetic radiation emitted from the subject 10 (second location) towards the sensor means or system boundary 54 (first location)), wherein a distance between the first location and the second location is variable in response to a movement by a patient (paragraph 0015 discloses wherein the device senses, picks up, or determines the movement or motion of the patient or subject based on the analyzed signal samples); generating an input by an energy receiver that is configured to receive the emitted energy after the energy is reflected from the patient (Figure 2 and paragraphs 0097-0098 discloses wherein the sensor means 22 captures or receives the electromagnetic radiation signals and further discloses wherein the radiation is reflected by the subject 10 and received by the sensor means 22), receiving, by a processing unit, the input from the energy receiver and determining, using the processing unit, a characteristic of the patient based on the input from the energy receiver (paragraph 0015-0020 and 0097-0100 disclose wherein the device senses, picks up, or determines the movement or motion of the patient or subject based on the analyzed signal samples that are received by the system as a data stream through a sensor means (receiver) and paragraphs 0028 disclose wherein the system uses the reflected signal analysis to determine heartbeat and or respiration movements and paragraph 0017 discloses wherein the signals are processed via  processing unit).
Yet Shan does not disclose:
wherein the energy source and/or the energy receiver is mounted to a patient support at a mounting location that is above a base of the patient support or is mounted to a gantry that is moveable relative to the patient support.
However, in the same field of energy delivering systems, Suematsu discloses:
wherein the energy source and/or the energy receiver is mounted to a patient support at a mounting location that is above a base of the patient support (Figure 1 and paragraphs 0032-0033 disclose wherein the handrail 91b (support structure) is coupled to the bed (patient support) above the base of the bed and wherein the high-frequency device for obtaining biological information representing a biological phenomenon of a living body 10 on the basis of a reflection signal 12 obtained by a transmission signal 11 is coupled to the handrail 91b and is fixed in relation to the patient) or is mounted to a gantry that is moveable relative to the patient support.
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the energy source and/or the energy receiver is mounted to a patient support at a mounting location that is above a base of the patient support or is mounted to a gantry that is moveable relative to the patient support, as taught by Suematsu, as a simple substitution for a separate patient support device, to achieve the predictable result of holding the energy delivery device in place.

Regarding claim 44, Shan in view of Suematsu discloses the method of claim 47. Shan further discloses:
wherein the characteristic comprises a breathing characteristic of the patient (paragraphs 0028 and 0095 disclose wherein the device determines the subject’s respiration and related parameters).
Regarding claim 45, Shan in view of Suematsu discloses the method of claim 44. Shan further discloses:
wherein the breathing characteristic comprises a breathing amplitude, a breathing phase, a period of a respiratory cycle, a breathing pattern, or any combination of the foregoing (paragraphs 0028 and 0095 disclose wherein the device can determine the subject’s respiration rate, cycle, frequency, amplitude, and pattern).
Regarding claim 46, Shan in view of Suematsu discloses the method of claim 47. Shan further discloses:
wherein the energy source or the receiver is above a torso, a belly, or a head, of the patient (Figure 3 shows wherein the device is positioned above the torso or belly of a subject 10).
Regarding claim 48, Shan in view of Suematsu discloses the method of claim 47. Shan further discloses:
wherein the energy source comprises an ultrasound device, a laser device, an infrared device  (paragraph 0098 discloses wherein the radiation or illumination sources can emit infrared radiation), or a light device configured to emit ultraviolet light or visible light.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Shan in view of Suematsu and Gregerson et al. (U.S. Pub. No. 2016/0302871).
Regarding claim 25, Shan discloses:
An apparatus for patient position or motion monitoring (abstract), comprising: an energy source configured to emit energy from a first location to a second location (Figure 2 and paragraphs 0098 disclose wherein the device has a illuminator or radiation source 28 (first location) for providing radiation to be emitted towards the subject 10 (second location), or vice versa (paragraph 0097 and Figure 2 discloses wherein the device can detect electromagnetic radiation emitted from the subject 10 (second location) towards the sensor means or system boundary 54 (first location)), wherein a distance between the first location and the second location is variable in response to a movement by a patient (paragraph 0015 discloses wherein the device senses, picks up, or determines the movement or motion of the patient or subject based on the analyzed signal samples); and a processing unit coupled to receive an input that is based on the emitted energy, and to determine a characteristic associated with the patient based on the input (paragraphs 0028 disclose wherein the system uses the reflected signal analysis to determine heartbeat and or respiration movements and paragraph 0017 discloses wherein the signals are processed via  processing unit); a receiver (sensor means 22) for operation with the energy source wherein the receiver is configured to receive the energy after the energy is reflected from the patient (Figure 2 and paragraphs 0097-0098 discloses wherein the sensor means 22 captures or receives the electromagnetic radiation signals and further discloses wherein the radiation is reflected by the subject 10 and received by the sensor means 22).
Yet Shan does not disclose:

However, in the same field of energy delivering systems, Suematsu discloses:
a support structure configured to mount to a patient support at a mounting location that is above a base of the patient support, wherein the energy source and/or the receiver is mounted to the support structure (Figure 1 and paragraphs 0032-0033 disclose wherein the handrail 91b (support structure) is coupled to the bed (patient support) above the base of the bed and wherein the high-frequency device for obtaining biological information representing a biological phenomenon of a living body 10 on the basis of a reflection signal 12 obtained by a transmission signal 11 is coupled to the rail 91b and is fixed in relation to the patient).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate support structure configured to mount to a patient support at a mounting location that is above a base of the patient support, wherein the energy source and/or the receiver is mounted to the support structure, as taught by Suematsu, as a simple substitution for a separate patient support device, to achieve the predictable result of holding the energy delivery device in place.
Yet the combination does not disclose:
wherein the support structure is configured to support the energy source and/or the receiver above a torso, a belly, or a head of the patient while the patient is being supported on the patient support.
However, in the same field of a motion tracking apparatus, Gregerson discloses:
Figure 12B shows wherein the motion tracking apparatus 129 is mounted or fixed to a rail 801 with an arm 135 such that the sensor or camera 131 of the motion tracking apparatus 129 is fixed above the head or torso of the patient).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate a support structure configured to couple to a patient support, wherein the energy source and/or the receiver is mounted to the support structure wherein the support structure is configured to support the energy source and/or the receiver above a torso, a belly, or a head of the patient while the patient is being supported on the patient support, as taught by Gregerson, in order to allow the device to focus down on a position of interest of the patient for more accurate detection and analysis.
Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Shan in view of Rabb, Wright, and Suematsu, as applied to claim 22, and further in view of Venkatraman (U.S. Pub. No. 2016/0166197) (previously cited).
Regarding claim 23, Shan in view of Rabb, Wright, and Suematsu discloses the apparatus of claim 22, yet Shan does not disclose:
wherein the image is for instructing the patient to control a breathing of the patient.
However, in the same field of physiological measurement systems, Venkatraman discloses:
wherein the image is for instructing the patient to control a breathing of the patient (Paragraph 0020 discloses wherein the system includes a visual display for displaying instructions related to controlling the patient’s breathing pattern).
. 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Shan in view of Rabb, Wright, and Suematsu, as applied to claim 16, and further in view of Crawford et al. (U.S. Pub. No. 2013/0345718) (previously cited).
Regarding claim 24, Shan in view of Rabb, Wright, and Suematsu discloses the apparatus of claim 16, yet Shan does not disclose:
wherein the energy source or the receiver is moveably mounted to the support structure.
However, in the same field of medical systems and devices utilizing support structures, Crawford discloses:  
wherein the energy source or the receiver is moveably mounted to the support structure (at least Figure 2 shows a support structure with an end-effectuator 30 and/or an surgical instrument 35 and a display means 29 and paragraph 0122 discloses wherein the end-effectuator 30 and/or an surgical instrument 35 are coupled to an RF transmitter 120 (energy source) and at least paragraphs 0005, 0007, 0120, 0125 and 0129-0131 disclose wherein the end/effectuator 30 and/or the surgical instrument 35 are moveable).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the energy source or the receiver is moveably mounted to the support structure, as taught by Crawford, as a simple substitution for the standalone display device of Shan.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Shan in view of Suematsu and Gregerson, as applied to claim 25, and further in view of Nakata (U.S. Pub. No. 2014/0194793) (previously cited).
Regarding claim 26, Shan in view of Suematsu and Gregerson discloses the apparatus of claim 25, yet Shan does not disclose:
wherein the energy source or the receiver is also rotatably and/or slidably mounted to the support structure.
However, in the same field of remote patient monitoring systems, Nakata discloses:
wherein the energy source or the receiver is also rotatably and/or slidably mounted to the support structure ( Fig 1A and paragraph 0312, 0325 disclose wherein the radar based device can be mounted to vital signs measurement device or other support arm or device and paragraph 0328 discloses wherein the device may be made to face the subject by motorized rotation and paragraph 0325 discloses wherein the radar based device can be on a sliding track so as to move relative to the vital signs measurement device).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the energy source or the receiver is also rotatably and/or slidably mounted to the support structure, as taught by Nakata, in order to allow the device to relative to the support device so as to ensure a more comprehensive or accurate measurement.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Shan in view of Suematsu and Gregerson, as applied to claim 25, and further in view of Crawford.
Regarding claim 27, Shan in view of Suematsu and Gregerson discloses the apparatus of claim 25, yet Shan does not disclose:

However, in the same field of medical systems and devices utilizing support structures, Crawford discloses:  
wherein the support structure comprises a telescopic arm (Figures 5A and 5B shows wherein the support structure (27) includes a telescopic arm). 
 Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the support structure comprises a telescopic arm, as taught by Crawford, in order to increase the adjustability of the device and therefore increase the accuracy of the measurements by allowing for greater adjustment of the measurement components.
Claims 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Shan in view of Rabb, Wright, and Suematsu, as applied to claim 12, and further in view of Stahl (U.S. Pub. No. 2012/0008745) (previously cited).
Regarding claim 36, Shan in view of Rabb, Wright, and Suematsu discloses the apparatus of claim 12, yet Shan does not disclose:
further comprising a fiducial, wherein the energy source is configured to emit energy towards the fiducial.
However, in the same field of patient monitoring devices, Stahl discloses:
further comprising a fiducial, wherein the energy source is configured to emit energy towards the fiducial (paragraph 0027 discloses wherein the device delivering radiotherapy beams to a target patient and wherein the patient has external fiducial markers to facilitate producing a signal corresponding to the rise and fall of the patient’s chest or abdomen). 

Regarding claim 37, Shan in view of Rabb, Wright, Suematsu, and Stahl discloses the apparatus of claim 36, yet Shan does not disclose:
	wherein the fiducial comprises a marker, a marker plate, or a marker block.
However, in the same field of patient monitoring devices, Stahl discloses:
wherein the fiducial comprises a marker, a marker plate, or a marker block (paragraph 0027 discloses wherein the device delivering radiotherapy beams to a target patient and wherein the patient has external fiducial markers to facilitate producing a signal corresponding to the rise and fall of the patient’s chest or abdomen). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the fiducial comprises a marker, a marker plate, or a marker block, as taught by Stahl, in order to facilitate or increase respiration detection accuracy by facilitating the signal detection corresponding to the rise and fall of the patient’s chest. 
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Shan in view of Rabb, Wright, Suematsu, and Stahl, as applied to claim 37, and further in view of Crawford.
Regarding claim 38, Shan in view of Rabb, Wright, Suematsu, and Stahl discloses the apparatus of claim 37, yet Shan does not disclose:
wherein the marker comprises an active marker.

wherein the marker comprises an active marker (Paragraph 0182 discloses the use of active markers). 
 Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the marker comprises an active marker, as taught by Crawford, in order to facilitate or increase respiration detection accuracy by facilitating the signal detection corresponding to the rise and fall of the patient’s chest.
Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Shan in view of Suematsu, as applied to claim 47, and further in view of Balakin (U.S. Pat. No. 9155911) (previously cited).
Regarding claim 49, Shan in view of Suematsu discloses the method of claim 47. Shan further discloses:
further comprising displaying an image on a screen for viewing by the patient (Figure 4 and 0116 disclose a device with a display for displaying an image that can be viewed by the subject 10).
Yet Shan does not disclose:
wherein the screen is mounted in front of the patient for viewing by the patient.
However, in the same field of surgical systems capable of monitoring motion, Balakin discloses:
see figures 34, 35, and column 48, lines 48-51 which disclose wherein the display 3390 is mounted in front of the patient).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the screen is mounted in front of the patient for viewing by the patient, as taught by Balakin, as a simple substitution for the mobile display location of Shan, to achieve the predictable result of displaying information or data to the user.
Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Shan in view of Suematsu and Balakin, as applied to claim 49, and further in view of Venkatraman
Regarding claim 50, Shan in view of Suematsu and Balakin discloses the method of claim 49, yet Shan does not disclose:
wherein the image is for instructing the patient to control a breathing of the patient.
However, in the same field of physiological measurement systems, Venkatraman discloses:
wherein the image is for instructing the patient to control a breathing of the patient (Paragraph 0020 discloses wherein the system includes a visual display for displaying instructions related to controlling the patient’s breathing pattern).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to utilize the display screen of the mobile device of Shan to incorporate wherein the image is for instructing the patient to control a breathing of the patient, as taught by Venkatraman, in order to increase the accuracy of the measurements by providing helpful instructions to the user. 
Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Shan in view of Suematsu, as applied to claim 47, and further in view of Olivera et al. (U.S. Pat. No. 9731148) (previously cited).
Regarding claim 51, Shan in view of Suematsu discloses the method of claim 47, yet Shan does not disclose:
wherein the energy source or the energy receiver is mounted to the gantry, not to the patient support, and wherein the gantry is a part of a medical device.
However, in the same field of physiological measurement systems, Olivera discloses:
wherein the energy source or the energy receiver is mounted to the gantry, not to the patient support, and wherein the gantry is a part of a medical device (Figure 1 and column 3, lines 44-64 disclose wherein the radiation source is coupled or mounted to a gantry and wherein the gantry is part of a radiation therapy treatment system).
	Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the energy source or the energy receiver is mounted to the gantry, not to the patient support, and wherein the gantry is a part of a medical device, as taught by Olivera, in order to allow the device to be secured in a position over the patient so as to ensure accurate measurement and analysis.
Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Shan in view of Rabb, Wright, and Suematsu, as applied to claim 12, and further in view of Allen et al. (U.S. Pub. No. 2013/0338525) (previously cited).
Regarding claim 53, Shan in view of Rabb, Wright, and Suematsu discloses the apparatus of claim 12, yet Shan does not disclose:

However, in the same field of remote patient monitoring systems, Allen discloses:
wherein the processing unit is configured to use time-of-flight data as breathing amplitudes or breathing phases (paragraph 0039-0041 discloses wherein the system uses a time-of-flight camera to detect respiration of a subject and wherein the detected respiration data includes respiration amplitude).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Shan to incorporate wherein the processing unit is configured to use time-of-flight data as breathing amplitudes or breathing phases, as taught by Allen, in order to improve the accuracy of the determination system by utilizing a system for analyzing the depth of measurement as a subject moves over time.
Claims 54-56 are rejected under 35 U.S.C. 103 as being unpatentable over Shan in view of Suematsu, as applied to claim 17, and further in view of Wright.
Regarding claim 54, Shan in view of Suematsu discloses the method of claim 17. Yet Shan does not disclose:
wherein the processing unit is configured to repeatedly determine the characteristic associated with the patient based on the energy reflected from the patient while the energy source and/or the receiver is mounted to the patient support via the mounting device. 
However, in the same field of energy delivering systems for determining movement, Wright discloses:
wherein the processing unit is configured to repeatedly determine the characteristic associated with the patient based on the energy reflected from the patient while the energy source Figure 8 shows wherein the localization system 10, including the sensor assembly 70 and excitation source 60 (energy source) are coupled to the patient support table and wherein the excitation source 60 and sensor assembly 70 sits in a fixed or stationary position above the patient located on the patient support table and paragraphs 0079-0081 discloses wherein the excitation source 60 generates excitement energy at positions or markers located on the patient and the sensor assembly senses the excitation energy returned or reflected from the patient markers and paragraphs 0070 and 0074 discloses wherein the system continuously repeats the energy directing and receiving processes and paragraph 0046 discloses wherein the excitation energy can be electromagnetic excitation).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the processing unit is configured to repeatedly determine the characteristic associated with the patient based on the energy reflected from the patient while the energy source and/or the receiver is mounted to the patient support via the mounting device, as taught by Wright, in order to allow the device to be secured in a set position over the patient so as to ensure accurate continuous measurements and analysis. 
Regarding claim 55, Shan in view of Suematsu discloses the method of claim 25. Yet Shan does not disclose:
wherein the processing unit is configured to repeatedly determine the characteristic associated with the patient based on the energy reflected from the patient while the energy source and/or the receiver is mounted to the patient support via the mounting device. 

wherein the processing unit is configured to repeatedly determine the characteristic associated with the patient based on the energy reflected from the patient while the energy source and/or the receiver is mounted to the patient support via the mounting device (Figure 8 shows wherein the localization system 10, including the sensor assembly 70 and excitation source 60 (energy source) are coupled to the patient support table and wherein the excitation source 60 and sensor assembly 70 sits in a fixed or stationary position above the patient located on the patient support table and paragraphs 0079-0081 discloses wherein the excitation source 60 generates excitement energy at positions or markers located on the patient and the sensor assembly senses the excitation energy returned or reflected from the patient markers and paragraphs 0070 and 0074 discloses wherein the system continuously repeats the energy directing and receiving processes and paragraph 0046 discloses wherein the excitation energy can be electromagnetic excitation).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the processing unit is configured to repeatedly determine the characteristic associated with the patient based on the energy reflected from the patient while the energy source and/or the receiver is mounted to the patient support via the mounting device, as taught by Wright, in order to allow the device to be secured in a set position over the patient so as to ensure accurate continuous measurements and analysis.
Regarding claim 56, Shan in view of Suematsu discloses the method of claim 47. Yet Shan does not disclose:

However, in the same field of energy delivering systems for determining movement, Wright discloses:
wherein the characteristic of the patient is repeatedly determined based on the energy reflected from the patient while the energy source and/or the receiver is mounted to the patient support or the gantry (Figure 8 shows wherein the localization system 10, including the sensor assembly 70 and excitation source 60 (energy source) are coupled to the patient support table and wherein the excitation source 60 and sensor assembly 70 sits in a fixed or stationary position above the patient located on the patient support table and paragraphs 0079-0081 discloses wherein the excitation source 60 generates excitement energy at positions or markers located on the patient and the sensor assembly senses the excitation energy returned or reflected from the patient markers and paragraphs 0070 and 0074 discloses wherein the system continuously repeats the energy directing and receiving processes and paragraph 0046 discloses wherein the excitation energy can be electromagnetic excitation).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the characteristic of the patient is repeatedly determined based on the energy reflected from the patient while the energy source and/or the receiver is mounted to the patient support or the gantry, as taught by Wright, in order to allow the device to be secured in a set position over the patient so as to ensure accurate continuous measurements and analysis.
Response to Amendment
Applicant amended claims 12, 17, 22, 25, and 47 in the response filed 12/22/2021.
Response to Arguments
The Applicant's arguments with respect to claims 2-7, 12, 14-17, 21-30, 33, 36-39, 41, 44-51, and 53-56 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  In particular, there are new grounds of prior art rejections.
Applicant additionally argues that Shan in view of Wright fails to disclose a screen for displaying an image designed to be presented to the patient, as Wright discloses wherein the screen is utilized by a physician or operator to control the machine, however this argument is not persuasive. Shan discloses in figure 4 and paragraph 0116 wherein the information can be displayed on a mobile device and paragraph 0049 discloses wherein the displayed information can be user feedback information such that the displayed image is designed to be presented to the user or patient. Additionally, Wright in figure 13 shows wherein the display is arranged such that an image in the display can viewed by the patient. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.F./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792